Appellant was charged by indictment with disposing of mortgaged property with intent to defraud. The punishment assessed is confinement in the state penitentiary for a period of two years.
The State's Attorney moves to dismiss the appeal because of the insufficiency of the recognizance in that it is not in compliance with Article 817, C. C. P. An examination of the recognizance reveals that it fails to provide that the defendant shall abide the judgment of the Court of Criminal Appeals; that it fails to stipulate that the obligation shall be joint and several in its liabilities of the sureties; and that it fails to show that the defendant was convicted of a felony. The recognizance not being in conformity with the statutory requirements, this court has not acquired jurisdiction of the case. See Sanders v. State, 83 Tex. Crim. 110; Furnace v. State, 157 S.W.2d 893; Dickerson v. State,167 S.W.2d 522; Schroeder v. State, 154 S.W.2d 480, and cases cited.
Therefore, the State's motion is granted and the appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.